Citation Nr: 0016996	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for end-stage renal 
disease (ESRD) secondary to medication prescribed for a 
service-connected disability.

2.  Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for end-stage renal disease.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from May 1943 to 
November 1948, from May 1950 to October 1951, and from August 
1954 to January 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions issued by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which have denied the benefit sought on appeal.  

In an April 1996 decision, the Board denied service 
connection for ESRD secondary to medication prescribed for a 
service-connected disability.  The veteran was notified of 
this decision and did not appeal.  That decision remanded the 
closely associated issue of entitlement to VA compensation 
under the provisions of 38 U.S.C.A. § 1151 for ESRD secondary 
to medication prescribed by VA for consideration of Brown v. 
Gardner, 115 S. Ct. 552 (1994).  Following this remand, in a 
May 1997 decision, the Board denied entitlement to benefits 
under the provisions of § 1151 for ESRD secondary to 
medication prescribed by VA.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in August 1999, the Court issued a memorandum decision 
that vacated the Board's May 1997 decision and remanded the 
matter for further adjudication

The Board remanded the veteran's claims to the RO in December 
1999 and requested the RO to determine whether new and 
material evidence had been submitted to reopen a secondary 
service connection claim and to obtain additional clarifying 
development with respect to the veteran's more recent 
allegation that ESRD was caused by service and/or VA 
prescription of a combination of aspirin, phenacetin, and 
caffeine (APC).  The development requested on remand has been 
completed and the case is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2. Entitlement to service connection for ESRD secondary to 
medication prescribed for a service-connected disability was 
denied in an April 1996 Board decision, and that decision is 
final.  

3.  The evidence presented since the denial of service 
connection for ESRD secondary to medication prescribed for a 
service-connected disability does not show that the veteran 
has ESRD which is attributable to any medication provided him 
for a service connected disability.  

4.  The clear preponderance of the competent medical evidence 
is against a finding that the veteran developed ESRD because 
of any medication prescribed by VA.


CONCLUSIONS OF LAW

1.  The April 1996 Board decision denying service connection 
for ESRD secondary to medication prescribed for a service-
connected disability is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991); 38 C.F.R. § 3.156 (1999).  

2.  The evidence received and submitted since the time of the 
last final denial of the veteran's secondary service 
connection claim for ESRD is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. 
§§ 5107(a), 5108, 7104 (West 1991); 38 C.F.R. §§  3.156(a) 
(1999).

3.  The requirements for an award of compensation under 38 
U.S.C.A. § 1151 for ESRD are not met.  38 U.S.C.A. § 1151, 
5107(a) (West 1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for entitlement to VA benefits on the 
basis that he developed ESRD secondary to medication 
prescribed during service or thereafter by VA are well 
grounded because the veteran submitted a statement from a 
private physician, Dr. Brooks, and other medical literature 
which made those claims plausible.  All of the facts have 
been properly developed, all available records have been 
collected for review, the veteran has been provided with 
multiple opportunities to submit evidence and argument in 
support of his claims, and this case has been remanded for 
additional development.  No further assistance is necessary 
to comply with the duty to assist. 

Law and Regulations.  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

38 U.S.C.A. § 1151 provides that, where any veteran shall 
have suffered an injury or an aggravation of an injury, as a 
result of VA hospitalization, medical or surgical treatment, 
not the result of the veteran's own willful misconduct, and 
such injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were incurred in 
service.  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of § 1151, as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment, was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization or treatment and additional 
disability and there was no need for any identification of 
"fault" on VA's part.  The Supreme Court further found that 
the then-implementing regulation, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 
38 U.S.C.A. § 1151 with respect to that regulation's 
inclusion of a fault or accident requirement.  

However, the Court further held that not every "additional 
disability" was compensable.  The Court did not intend to 
cast any doubt on the regulations insofar as they excluded 
coverage for incidence of a disease's or injury's natural 
progression, occurring after the date of treatment, in which 
case VA's actions would not be considered the cause of 
disability.  Likewise, there was no intention to compensate 
veterans for the necessary consequences of treatment to which 
they consented.  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA medical treatment and additional 
disability, but that not every additional disability was 
compensable. 

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  38 C.F.R. 
§ 3.358(c)(3) was amended to remove the fault requirement 
which had been struck down by the Supreme Court.  The amended 
regulation provided that it would be necessary to show that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of VA hospitalization, medical or 
surgical treatment, or examination.

Effective in October 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of this 
amendment was, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
or fault was necessary for recovery under § 1151.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the judicial process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because the veteran in this case filed his § 1151 claim 
before the element of fault was reintroduced to such claims 
effective in October 1997, the immediate post-Gardner state 
of the law, which was applicable prior to those amendments is 
applicable in the veteran's case.  Clearly, any § 1151 
claimant would be better off not having to prove negligence 
or fault on VA's part instead of simply demonstrating a 
causal connection between VA medical treatment and additional 
disability.  Accordingly, in evaluating the veteran's present 
§ 1151 claim, the Board is essentially only required to find 
a direct causal connection between medication prescribed by 
VA and any additional disability of the veteran caused 
thereby, without regard to negligence or fault.

A previously denied claim which was not timely appealed may 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 7108.  New evidence, however, means 
more than evidence that was not previously physically of 
record and is evidence that is more than merely cumulative.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of that claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exceptions 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit overruled Colvin and it's 
progeny as to the materiality element of the new and material 
test, by holding that the materiality test of the Court of 
Appeals for Veterans Claims "may be inconsistent with the 
underlying purposes and procedures of the veteran's benefits 
award scheme."  Hodge at 1360.  Hodge found that the Colvin 
and Evans test for new and material evidence, 'that there 
exist a reasonable possibility that the new evidence, when 
reviewed in the contest of all of the evidence, both new and 
old, would change the outcome,' was specifically rejected as 
an essential part of the test for whether new and material 
evidence had been submitted to reopen any form of claim.  The 
Federal Circuit stated that 38 C.F.R. § 3.156(a) emphasized 
the importance of a complete evidentiary record for the 
evaluation of the veteran's claim rather than the effect of 
the new evidence on the outcome.  Hodge at 1363.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court stated that the existence of a well-grounded claim no 
longer necessarily flowed from a determination that new and 
material evidence had been presented.  Put another way, the 
Court found that Hodge implicitly held that new and material 
evidence can have been presented, even though the underlying 
claim is not well grounded.  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it must next determine, as part of its review of 
the former disposition of the claim under 38 U.S.C.A. § 5108, 
whether the appellant's claim, as then reopened, is well 
grounded in terms of all of the evidence in support of that 
claim, generally presuming the credibility of that evidence.

In Winters v. West, 12 Vet. App. 203 (1999) (en banc), the 
Court held that Hodge now required a three-step process in 
evaluating reopened claims.  First, it must be determined 
whether new and material evidence had been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
had been presented, immediately upon reopening, VA must then 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, VA must evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been fulfilled.  

Finally, the Board does not have jurisdiction to consider a 
claim which has been previously denied and such decision has 
become final unless new and material evidence has, in fact, 
been presented.  Except as provided in § 5108 of this title, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


Factual Background.  The veteran served on active duty from 
May 1943 to November 1948, from May 1950 to October 1951, and 
from August 1954 to January 1964.  His service medical 
records indicate that he began to develop a back condition 
during military service.  In December 1964, he was awarded 
service connection for lower back strain.  Since that time, 
the appellant has been prescribed numerous medications for 
his back condition.  His service-connected back disability is 
currently classified as herniated disc syndrome, S-1, and 
rated as 60 percent disabling.

The service medical records on file have been carefully 
reviewed and there is no complaint, finding, or diagnosis of 
high blood pressure or hypertension or kidney problems or 
ESRD at any time during service.  In March 1948, the veteran 
complained of problems with his side and stomach and was 
prescribed APC.  In June 1955, the veteran complained of 
hurting his back while performing physical training and he 
was provided APC.  In December 1955, the veteran complained 
of a hot water burn on the left hand and was provided APC.  
In May 1956, the veteran continued to complain of low back 
pain and was provided "Aspirin #30."  In June 1956, he was 
provided aspirin.  In July 1956, he complained of a sore 
throat and cough and was provided APC.  In August 1956 he was 
again provided APC.

There are various outpatient treatment records on file 
reflecting the veteran's treatment for back pain from 1965 
through 1969.  These records clearly reveal that VA 
prescribed the veteran Darvon on several occasions.  It is 
also documented that the veteran was prescribed codeine by VA 
in 1965 and 1968.  A private hospital record in January 1970 
revealed a creatine of "1," normal urinalysis and 
electrocardiogram findings of a complete right bundle-branch 
block with questionable left ventricular hypertrophy.  When 
examined by VA in August 1970, the veteran's creatine was 1.1 
milligrams percent and urinalysis was within normal limits.

In sworn testimony at a personal hearing in January 1972, 
when requested to identify medication which he took for pain 
due to service-connected disability, the veteran stated that 
he had been prescribed Darvon and codeine.  He also argued a 
connection between renal papillary necrosis and Tylenol and 
codeine.  He submitted copies of literature on Tylenol with 
codeine and Darvon. 

In sworn testimony in September 1975, the veteran stated that 
the only medication he was on for pain was Darvon.  When 
asked if he was on any other medication than Darvon, he said 
that he was not.  He later said that he occasionally took 
aspirin.  

In December 1990, the veteran wrote that he had kidney 
failure directly related to Darvon and codeine taken for his 
service-connected back disability.  He also reported a 
connection between renal papillary necrosis and Tylenol, and 
renal tubular necrosis with codeine.  He submitted copies of 
literature on Tylenol with codeine and Darvon.  The veteran 
also submitted pamphlets concerning high blood pressure and 
kidneys, a booklet concerning kidney failure, a newspaper 
article concerning kidney failure and the use of Ibuprofen 
and statements from three physicians from 1987 through 1990.  
Two statements dated in 1987 said that the veteran had 
chronic renal failure, congestive heart failure, and 
malignant hypertension.  The 1990 statement contained 
diagnoses of end-stage renal disease (ESRD), and 
hypertension. 

In a letter dated in January 1991, a private physician, Dr. 
Richard J. Foley, stated:  

The patient is undergoing ongoing 
hemodialysis therapy three times per week for 
his end-stage renal disease.  The cause of 
his renal disease is unclear as he was on 
dialysis when he [was] transferred to my 
care.  The evidence which I received would 
suggest that he did have an underlying 
hypertensive nephropathy as the cause of his 
renal failure.

In February 1991, the veteran wrote that his hypertension was 
controlled by dialysis and that he was not currently taking 
medication for hypertension.  He disagreed with the earlier 
private physician's statement that ESRD was related to 
hypertension and argued that renal disease was a primary 
disease and hypertension was a secondary disorder and that, 
therefore, renal disease caused hypertension.

In August 1991, copies of  medical text were received 
discussing kidney pathology associated with analgesic or 
pharmacological nephropathy.  Among other things, this 
literature noted a relationship between prolonged ingestion 
of phenacetin and impaired renal function, including 
pathological changes to the kidneys.  It was also indicated 
that there was a significant correlation between papillary 
necrosis and a history of analgesic consumption.  It was 
noted that acetaminophen (Tylenol) could result in renal 
tubular necrosis as well as renal failure.  

In August 1991, the veteran submitted a statement by a 
private physician, Dr. Barry H. Brooks, who had treated the 
appellant before Dr. Foley.  In this letter, Dr. Brooks 
stated: 

I attended [the veteran] from 1/23/87 at the 
beginning of his treatment.  At that time, he 
came in to see me with regard to a check up 
as part of his history and physical[;] he 
reported to me that because of a chronic back 
injury characterized as lumbosacral 
myofascitis he had been taking Codeine and 
Darvon for many years and in fact had been 
taking these two medications in large 
quantities from 1965 until the time I saw 
him.  As part of his work up, normal 
chemistries were performed and he was found 
to have severe renal failure with a 
creatinine of 11.1 at that time. 

It was my medical opinion at that time that, 
it was highly possible and most likely that 
the intake of those medicines made a 
significant contribution, if not cause, his 
kidney failure, however, of significance is 
that he suffered from malignant hypertension 
as well but it was quite possible that the 
hypertension was secondary to the renal 
failure.

In December 1991, copies of medical records from the private 
physician, Dr. Brooks, were received which consisted chiefly 
of test results.  These tests revealed no evidence of 
calculus, hydronephrosis or tumor mass and both kidneys 
measured 10 centimeters in length.

In February 1992, records from the Cleveland VA Medical 
Center from 1986 and 1987 were added to the claims folder.  
When seen for complaints of back pain in June 1986, the 
veteran's blood pressure was 220/120, and it was noted that 
he had hypertension since 1983, reportedly difficult to 
control, and he was prescribed medication.  Laboratory 
studies in June 1986 showed creatine to be 9.2 milligrams per 
deciliter.  When the veteran was hospitalized in August 1986 
for treatment of accelerated hypertension in a setting of 
chronic renal failure and anemia, it was noted that high 
blood pressure was discovered in 1984 at the veteran's place 
of employment and that medication had been prescribed.  There 
was a two-year history of documented hypertension and renal 
failure.  The veteran stated that he frequently did not take 
his medication because of side effects.  Renal ultrasound 
showed the kidney to be of normal size with increased 
echogenicity of the parenchyma consistent with chronic renal 
disease.  A progress note during hospitalization recorded 
that renal failure was most likely secondary to poorly 
controlled hypertension, but other possible etiologies would 
not change the treatment.  The pertinent diagnosis was 
chronic renal failure secondary to accelerated hypertension.  
The record shows that the veteran, after initial refusal, 
began dialysis very late in 1986.  

In sworn testimony in December 1992, the veteran testified 
that his hypertension was first noted by VA in 1986 and that 
hypertension and renal disease occurred at approximately the 
same time.  He argued that hypertension was secondary to the 
kidney failure and that codeine and Darvon did cause kidney 
failure.  He said a VA physician in Cleveland treated him 
with unidentified drugs.  

In January 1993, in response to an inquiry of the RO, a VA 
physician, Dr. George Dolson, examined the veteran to 
determine whether or not his renal disease was caused by the 
medications he took for his back condition.  In his report, 
Dr. Dolson stated: 

The question posed by the VA rating board is 
whether this patient's end stage renal 
disease could have resulted from the chronic 
use of Darvon, codeine, and Tylenol.  End 
state renal disease due to analgesic abuse 
frequently presents as papillary necrosis, 
however, an ultrasound performed on this 
patient on 8/08/85 revealed normal size 
kidneys with marked echogenicity of the renal 
parenchyma consistent with chronic renal 
disease but no signs of papillary necrosis.  
I reviewed the incidents of end stage renal 
disease secondary to codeine and Darvon. 
Codeine is not associated with chronic renal 
failure and does not cause chronic renal 
failure.  Darvon, likewise, is not reported 
to cause end stage renal disease secondary to 
chronic use.  Darvon, however, when taken in 
massive doses as part of a suicide attempt 
may result in fulminant hepatic necrosis 
which may lead to acute renal failure.  This 
patient, however, has not had fulminant 
hepatic necrosis and acute renal failure. 
Tylenol (acetaminophen) has been associated 
with renal damage when consumed in quantities 
greater that 1 kilogram over three years.

Dr. Dolson then discussed various studies reported in medical 
journals discussing the relationship between the use of 
Tylenol and end stage renal disease.  Dr. Dolson pointed out 
that a medical journal noted that there was a risk of ESRD 
from taking 1 to 15 kilograms of acetaminophen over a 3 to 
25-year period.  Another medical journal noted that, while 
there was an association between acetaminophen use and renal 
failure, there was not an absolute clinical cause and effect 
relationship established.  Additionally, considering that 
Tylenol was one of the most widely used drugs in the world, 
the incidences of chronic renal failure due to its use was 
"remarkably small."  Dr. Dolson concluded by opining that 
while he did not know the exact etiology of the appellant's 
condition, neither Darvon nor codeine use had been associated 
with end stage renal disease.  Furthermore, while there had 
been some association between the extended abuse of large 
doses of Tylenol and the development of papillary necrosis 
which may cause end stage renal disease, Dr. Dolson opined 
that the veteran's end stage renal disease was not related to 
Tylenol use because the appellant did not exhibit papillary 
necrosis.  He also wrote that the statement submitted by the 
veteran's private physician, Dr. Brooks, in August 1991 "is 
in error."  He pointed out that this private physician did 
not specifically identify medications said to result in the 
veteran's ESRD.

In June 1993, the veteran submitted a statement arguing that 
the January 1991 statement from his private physician, Dr. 
Foley, should be withdrawn or not considered, and disputing 
that hypertension preexisted renal failure, arguing that 
since VA had treated him for renal disease, it had 
acknowledged that renal disease was service connected.  He 
also challenged the validity of the January 1993 medical 
opinion by Dr. Dolson.  In July 1993, the veteran submitted 
an affidavit swearing that all medications and prescriptions 
he had taken for his back disability since service had been 
supplied by VA.

In November 1994, Dr. Horacio J. Adrogue, an expert in renal 
disease, examined the appellant's medical history to 
determine whether or not his renal disease was related to the 
medication he took for his back condition.  In his report, 
Dr. Adrogue noted the veteran's inconsistent statements that 
in 1972 he had been prescribed Darvon and codeine, in 1975 he 
had been prescribed Darvon, and in 1991 he had been 
prescribed Darvon, codeine, Demerol and unknown medication, 
each of which was argued to have directly resulted in ESRD.  
This physician also noted that the veteran had received 
medical prescriptions for Darvon compound (Darvon plus 
aspirin plus caffeine) and codeine.  His review of the 
records also established that the veteran had not been 
prescribed any significant amount of acetaminophen (Tylenol 
or related compound) that might have caused renal injury.  He 
concurred with earlier findings that neither codeine nor 
Darvon were known to cause chronic renal failure.  He also 
concurred that "sizable amounts" of acetaminophen (Tylenol) 
had to be taken (e.g., a minimum requirement of one gram per 
day for 1 to 3 years or a total ingestion of 2 kilograms) to 
produce renal failure.  He found it of interest that in 
December 1992, after the veteran was informed that neither 
codeine or Darvon could have caused his chronic renal 
failure, that the veteran then placed special emphasis on 
Tylenol (acetaminophen).  However, there was no evidence that 
the veteran was prescribed significant amounts of Tylenol.  
This physician also wrote that in the past few years, and 
after he had developed ESRD requiring maintenance dialysis, 
the veteran had subsequently received other analgesics which 
also had the potential for inducing nephrotoxicity (i.e., 
Ibuprofen (Motrin)).  

In conclusion, Dr. Adrogue wrote that the evidence clearly 
indicated that the veteran had not received medication 
prescribed for the management of disc disease of the spine 
that might have caused the renal disease.  He went on to 
indicate that the main characteristics of the veteran's renal 
disease of (1) normal size kidneys on ultrasound, (2) absence 
of hyperkalemia (a high plasma potassium level, most common 
in patients with severe disease of the renal tubules caused 
by analgesic nephropathy), and (3) very severe hypertension 
and evidence of hypertensive heart disease and that these 
findings were totally unexpected in patients with analgesic 
nephropathy.  He then went on to indicate that the most 
common cause of ESRD in African-American individuals that 
were nondiabetic was hypertensive renal disease (e.g., benign 
or malignant nephrosclerosis caused by primary or essential 
hypertension).  He said that the blood pressure records of 
the veteran were compatible with that diagnosis since a 
January 1970 EKG showed signs compatible with left 
ventricular hypertrophy while renal function was normal (BUN 
10, creatine 1.0, urinalysis normal).  In August 1986, blood 
pressure was 240/140 and there was a diagnosis of accelerated 
hypertension leading to renal failure.  It was felt that the 
veteran had primary hypertension.  Ultrasound of the kidneys 
showed normal sized kidneys and increased echogenicity.  In 
December 1986, an EKG was very abnormal demonstrating 
enlargement of cardiac chambers with multiple conduction 
defects and inverted T-waves.  In December 1986, chest 
radiograph studies revealed marked cardiac enlargement as 
well as a tortuous aorta.  

This professor of medicine and chief of a VA renal section 
concluded that severe target organ damage, including left 
ventricular hypertrophy and tortuous aorta, had been caused 
by long-standing primary or essential hypertension.  He said 
that hypertension also caused the veteran's chronic renal 
failure with normal-sized kidneys.  He said that the 
accelerated form of hypertension that the veteran had in 1986 
was a relatively common presentation of this disease in 
African-Americans with essential hypertension leading to 
severe renal injury and renal failure (arteriolar 
nephrosclerosis).  He stated that hypertension was not 
secondary to a primary renal disease because of ample 
evidence of long-standing hypertensive effects on the aorta 
and the heart at a time when neither renal or urine 
abnormalities were present.  He wrote that the absence of 
hyperkalemia in the veteran was very common in "hypertensive 
renal disease" because the renal tubules were relatively 
spared which was most unusual in patients with analgesic 
nephropathy (whose renal injury involves primarily the renal 
tubules).  In additional elements that supported the 
conclusion that essential hypertension was the cause of ESRD, 
but not analgesic nephropathy, was the absence of "bladder 
symptoms" and abnormal urinalyses prior to the development of 
end-stage renal failure.  He concluded that the analgesics 
prescribed to the veteran were not responsible for his 
development of end-stage renal failure.  Renal disease was 
most likely caused by essential hypertension.

In 1995, the veteran submitted multiple statements and 
associated documents which were either duplicate of records 
already on file or were redundant information with matters 
previously submitted.  While some of this material was 
additional medical text, it was not accompanied by any  
medical opinion showing a relationship to the veteran's 
claim.  

The evidence described above was on file and considered by 
the Board in its April 1996 decision which denied service 
connection for ESRD secondary to medication prescribed for 
service-connected disability.  In consideration of this 
evidence, the Board found that while the veteran had been 
provided analgesics for treatment of his service-connected 
back disorder, a clear preponderance of the competent 
clinical evidence on file failed to support any causal 
connection between the prescription of such analgesics and 
the onset of ESRD.  That Board decision noted, as well, that 
diagnostic studies of the veteran's kidneys failed to reveal 
papillary necrosis or other well-established manifestations 
of analgesically caused kidney disease and in fact found that 
the clear preponderance of the competent medical evidence on 
file showed that the veteran's ESRD was in fact secondary to 
malignant, essential hypertension, rather than analgesic 
nephropathy.  This decision also carefully analyzed all of 
the clinical evidence on file and balanced the evidence both 
in favor of and against the veteran's claim in reaching its 
determination that the clear weight of the evidence was 
against the claim that the veteran's kidney disease was 
caused by medication provided for his service-connected back.  
The Board in this decision remanded the allied and closely 
associated claim for VA compensation for additional 
disability in accordance with 38 C.F.R. § 1151 for the RO's 
initial consideration of Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  The veteran was notified of this decision, he 
did not timely appeal and the decision became final.

Subsequent to the issuance of the Board's April 1996 decision 
is a June 1996 statement submitted by the veteran in which he 
continued to assert that ESRD was a direct result of 
medication prescribed for treatment of his service-connected 
back.  It was also argued that, following his injury in 
service, he was given large amounts of APC as a painkiller.  
He argued that when he left the military, he was given  
various medications by VA for his back injury and that APC 
was among them.  He argued that APC was withdrawn by the 
Federal government because phenacetin was proven to cause 
kidney failure.  Also submitted was a statement in a medical 
bulletin concerning phenacetin use and the development of 
chronic interstitial nephritis.  This bulletin indicated that 
kidney problems could arise from a daily consumption of 300 
milligrams for a period of three years.  This bulletin also 
noted that clues suggestive of analgesic nephropathy included 
a history of regular analgesic consumption, small bumpy 
kidneys by imaging, papillary necrosis, sterile pyuria, 
bacteriuria and proteinuria.  Also submitted was a computer 
printout in May 1996 from "Bill the pharmacist," stating that 
APC was withdrawn by the FDA because phenacetin was proved to 
cause kidney failure.  In December 1996, the veteran wrote 
that while VA had directly addressed Darvon and codeine, APC 
medication had not been directly addressed.

As noted above, in May 1997, the Board issued a decision 
denying VA compensation for additional disability under the 
provisions of 38 U.S.C.A. § 1151 for ESRD secondary to 
medication prescribed by VA.  The veteran appealed and the 
Court subsequently issued a decision which vacated the May 
1997 Board decision essentially on the basis that that 
decision had failed to adequately address the veteran's claim 
that APC caused his renal disease.  The Court noted that the 
veteran clearly stated that he was prescribed APC by a VA 
medical facility after his discharge and that the Board 
simply failed to account for one of the appellant's theories 
of entitlement.  The Board subsequently remanded this issue 
for additional development.

In May 1997, the veteran submitted additional statements in 
support of his claim, specifically with regard to APC.  He 
submitted copies of three service medical records which 
documented that he had been prescribed APC for his "side" in 
March 1948, for his back in June 1955, and for a left hand 
hot water burn in December 1955.  In addition to numerous 
arguments in support of his claim which were essentially 
cumulative with arguments which he had made in the past, the 
veteran also wrote at this time that he had been routinely 
provided APC during service and thereafter by VA, but that in 
reviewing his records, he could only find clinical 
documentation of the three occasions during service when he 
was provided APC.  He alleged that "my medical file has been 
expunged of APC evidence" except for the copies of three 
records he had submitted.  He also wrote that APC was the 
only medication prescribed and given for pain at the time he 
was in the Army "and being treated at the Cleveland VA."

Pursuant to the Board's specific request on remand, the RO 
conducted a thorough review of the veteran's substantial 
claims folder and identified all records recording that the 
veteran had been prescribed APC.  The RO found that the 
veteran had been prescribed APC during service on seven 
occasions from March 1948 to August 1956.  The document 
recording the results of this search also clearly noted that 
no records were found of any APC prescriptions provided the 
veteran by VA.  Upon review of the veteran's extensive claims 
folder in preparing this decision, the Board likewise 
conducted a thorough review of the veteran's claims folder 
and likewise could find no instance documenting that the 
veteran had been prescribed APC by VA at any time.  This 
included review of records of the veteran's treatment at the 
VA medial facility in Cleveland from January 1965 through 
January 1969, and again from June 1986 through August 1987.

Finally, also in conformance with the Board's most recent 
remand, the RO forwarded the veteran's entire claims folder 
back to the VA physician who had provided an earlier opinion, 
Dr. Adrogue, who served as both the chief of the renal 
section of the local VA hospital and also as a professor of 
medicine at the Baylor College of Medicine.  In March 2000, 
this physician wrote that he had again thoroughly reexamined 
the veteran's claims folder and his entire treatment folder 
to provide an opinion as to whether the veteran's renal 
disease was caused by medication.  This physician wrote a 
statement that was largely similar to the statement that he 
had provided earlier in November 1994.  This physician's 
independent review of the medical records confirmed that the 
veteran had received prescriptions for a Darvon compound 
(Darvon plus aspirin plus caffeine).  The records did not 
reveal that the veteran had been prescribed any significant 
amount of acetaminophen (Tylenol or related compound) that 
might have caused renal injury.  He wrote that he had 
concluded that neither codeine nor Darvon were ever known to 
cause chronic renal failure.  Furthermore, sizable amounts of 
acetaminophen (Tylenol) need to be taken, in the neighborhood 
of one gram per day for one to three years, for a total 
ingestion of two kilograms, to produce chronic renal failure, 
yet there was no evidence that the veteran had been 
prescribed any significant amounts of this medication.  As he 
had in his earlier report, this physician concluded that the 
evidence clearly indicated that the veteran had not received 
medication prescribed for the management of disc disease of 
the spine that might have caused his renal failure.  He went 
on to explain that the physical characteristics of the 
veteran's particular renal disease were totally unexpected in 
veterans with analgesic nephropathy.  On the other hand, this 
physician wrote, again, the most likely cause of the 
veteran's ESRD and that the most common cause of such disease 
in African-Americans that were nondiabetic was hypertensive 
renal disease; that is, benign or malignant nephrosclerosis 
caused by primary or essential hypertension.  In support of 
this conclusion, the physician noted the veteran's blood 
pressures from service and thereafter, and noted that in 
January 1970 an EKG showed signs compatible with left 
ventricular hypertrophy while renal function remained normal 
(BUN 10, creatine 1.0, urinalysis normal).  In August 1986, 
blood pressure was recorded at 240/140 and there was a 
diagnosis of accelerated hypertension leading to renal 
failure.  It was then felt that the veteran had primary 
hypertension.  Ultrasound of the kidneys revealed normal 
sized kidneys and increase echogenicity.  In December 1986, 
an EKG was very abnormal demonstrating enlargement of cardiac 
chambers with multiple conduction defects.  That same month, 
X-ray studies revealed marked cardiac enlargement as well as 
tortuous aorta.  

In conclusion, this kidney specialist wrote that the severe 
target organ damage, including left ventricular hypertrophy 
and tortuous aorta had been caused by long-standing primary 
or essential hypertension and it was this disease which also 
caused chronic renal failure with normal size kidneys.  He 
wrote that the accelerated form of hypertension that the 
veteran had in 1986 was a relatively common presentation of 
this disease in African-Americans with essential hypertension 
leading to severe renal injury and renal failure (arteriolar 
nephrosclerosis).  He concluded that hypertension was not 
secondary to a primary renal disease because of the ample 
evidence of long-standing hypertensive effects on the aorta 
and the heart at a time when neither renal or urine 
abnormalities were present.  This physician concluded that 
analgesics prescribed to the veteran were not responsible for 
development of end-stage renal failure and that such failure 
was mostly likely caused by essential hypertension.  

Analysis:  Secondary Service Connection Claim.  Initially, 
the Board finds that new and material evidence to reopen a 
claim for service connection for ESRD secondary to medication 
prescribed for a service-connected disability has not been 
presented or secured since the time that issue was last 
finally decided by the Board in April 1996.

Following the April 1996 denial of his claim for service 
connection for ESRD, the veteran introduced the APC causation 
theory in a June 1996 statement in support of his claim.  In 
this statement, the veteran asserted that he was given large 
amounts of APC as a painkiller in service and by VA after he 
was released from military service.  He has submitted 
evidence showing that an ingredient of APC, phenacetin, was 
proven to cause kidney failure.

Initially, the Board holds that the claim raised by the 
veteran in 1996 regarding APC it is not a new claim, but an 
attempt to reopen the previously denied claim for service 
connection for ESRD and that new and material evidence must 
be presented to reopen this claim.  See Ashford v. Brown, 10 
Vet. App. 120 (1997); see also Ephraim v. Brown, 82 F.3d 399, 
402 (Fed Cir. 1996) which held that "a claim based on the 
diagnosis of a new mental disorder . . . states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior [NOD]".  In this case, the veteran is 
seeking service connection for the same disability, ESRD, and 
has not raised a separate and distinct disability claim that 
had not been previously considered.

While the veteran has argued that APC was prescribed during 
service and thereafter by VA, and he has produced evidence 
which reflects that APC has been removed from the market 
because phenacetin within APC could result in kidney disease 
if taken in sufficient quantities over a period of time, he 
has submitted no competent clinical evidence supporting his 
claim that phenacetin in APC actually caused or contributed 
to cause his own renal failure.

The record reflects that the veteran was prescribed APC on 
approximately seven occasions during service from March 1948 
through August 1956, and not thereafter (at least by VA).  No 
evidence provided would support a reasonable conclusion that 
the seven prescriptions of APC the veteran received during 
service from 1948 through 1956 would cause the remote onset 
ESRD in the mid-1980's, approximately 30 years after the 
veteran was last objectively demonstrated to have been 
prescribed APC.  Such a remote onset of ESRD attributable to 
a specific analgesic taken decades earlier is not supported 
in any medical evidence on file.  

The medical sciences bulletin submitted by the veteran in 
June 1996 reflects that phenacetin had been removed from 
analgesics in most western countries.  When phenacetin was 
actually removed from use in the United States is not 
documented on file, but it would seem safe to assume that the 
veteran was not prescribed APC after that date from any 
source.  In reviewing the clinical evidence on file either 
from medical literature or from physicians' reports, it is 
clear that "dose-response" relationships have been reported 
as occurring in individuals who have taken rather large doses 
consistently over a period of years and resulting thereafter 
in kidney damage or failure.  No report or evidence on file 
suggests the possibility of a delayed onset of analgesic 
nephropathy, i.e., that this condition may first become 
manifest some 20 or 30 years after termination of phenacetin.

The April 1996 Board decision denying service connection for 
ESRD secondary to medication prescribed for a service-
connected disability is final and the principle conclusion in 
that decision was that, while the veteran had been prescribed 
analgesics for his service-connected back disorder, a clear 
preponderance of the competent clinical evidence on file 
failed to reveal a causal relationship between any analgesics 
named and the development of ESRD.  While the veteran did 
submit evidence showing that he was prescribed APC during 
service (although this service medical record evidence was 
already on file at the time of the April 1996 opinion) and 
did produce evidence showing that phenacetin in APC had been 
linked to kidney disease, he failed to produce any competent 
clinical evidence demonstrating that his kidney failure and 
the onset of ESRD in the mid-1980's was causally related to 
APC prescribed decades earlier during service.  With regard 
to other medications (i.e., Darvon, codeine, acetaminophen), 
the veteran submitted no new evidence which in any way 
demonstrated that any of these medications caused or 
contributed to cause his ESRD.  The veteran himself lacks the 
requisite training to offer a competent clinical opinion of 
the causal origin of his ESRD.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Finally, and very importantly, the clear preponderance of the 
clinical evidence on file shows that the veteran's kidney 
pathology, as demonstrated by objective diagnostic testing, 
is entirely inconsistent with analgesic nephropathy or kidney 
failure due to or caused by any medication.  Dr. Dolson in 
January 1993, and the VA kidney specialist, Dr. Adrogue, in 
November 1994 and again in March 2000, pointed out that 
analgesic nephropathy most often resulted in papillary 
necrosis, malformed or "bumpy" kidneys, and hyperkalemia, 
findings which have never been made for the veteran.  He has 
never been diagnosed with papillary necrosis and his kidneys 
on ultrasound were normal in size and there has been an 
absence of hyperkalemia.  That is, regardless of medication 
type, analgesic nephropathy is shown to result in physically 
identifiable changes to the kidney which have never been 
found in the veteran.  Moreover, the VA kidney specialist not 
only ruled out any likely possibility that the veteran's ESRD 
resulted from any medication prescribed at any time (during 
service or thereafter by VA) but this physician specifically 
concluded that the veteran's ESRD was in fact caused by 
essential hypertension and he based this conclusion on 
objective diagnostic studies, including a January 1970 EKG 
which revealed signs compatible with left ventricular 
hypertrophy while renal function was normal.  This opinion 
was supported by the January 1991 statement of a private 
physician, Dr. Foley, who said that the evidence suggested 
the veteran had an underlying hypertensive nephropathy which 
caused renal failure.  The VA kidney specialist wrote that 
the veteran's chronic renal failure with normal size kidneys 
coupled with the accelerated form of hypertension that the 
veteran had in 1986 was a relatively common presentation of 
this disease in African-Americans with essential hypertension 
leading to severe renal injury and renal failure.  He 
concluded that there was ample evidence of long-standing 
hypertensive effects on the aorta and the heart at a time 
when neither renal or urine abnormalities were present.  He 
wrote that the absence of hyperkalemia (usually found in 
cases of medication-induced ESRD) was very common in 
hypertensive renal disease because the renal tubules are 
relatively spared which is most unusual in patients with 
analgesic nephropathy whose renal injury involves primarily 
the renal tubules.  

For these reasons and bases, the Board finds that the veteran 
has not presented new and material evidence sufficient to 
reopen a claim for secondary service connection (38 C.F.R. 
§ 3.310(a)) for ESRD related to medication provided him 
either during service or thereafter by VA.

In the December 1999 remand, Dr. Adrogue was requested to 
address the veteran's latest claim that APC had led to his 
renal failure.  Dr. Adrogue once again held that diagnostic 
testing clearly revealed that the veteran's kidney failure 
was secondary to his hypertension.  Dr. Adrogue concluded 
that the veteran's renal failure was not caused by any 
analgesic.  Dr. Adrogue's failure to specifically discuss 
phenacetin as an element of APC does not warrant further 
development in view of the fact that Dr. Adrogue ruled out 
analgesic nephropathy.  Thus, Dr. Adrogue's opinion 
adequately answered the question presented in the December 
1999 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


Analysis:  1151 Claim.  The clear preponderance of the 
competent clinical evidence on file is against a finding of a 
causal connection between any medication prescribed by VA and 
the onset of ESRD in the mid-1980's.  The clinical evidence 
on file reveals that the veteran was prescribed Darvon and 
codeine for his service-connected back disorder but neither 
Darvon nor codeine are clinically related to kidney failure 
either as a general rule or specifically in the veteran's 
case.  While the veteran's private physician, Dr. Brooks, 
implied that codeine and Darvon contributed or caused the 
veteran's kidney failure, the clear preponderance of the 
evidence on file is clearly against such a conclusion.  A VA 
physician, Dr. Dolson, reviewed this claim in January 1993, 
reviewed pharmacological literature and reported that neither 
codeine nor Darvon was in any way associated with chronic 
renal failure and that these drugs did not cause chronic 
renal failure.  While a massive dose of Darvon as part of a 
suicide attempt could result in fulminant hepatic necrosis 
which might lead to acute renal failure, the veteran has 
never been shown to have fulminant hepatic necrosis and there 
is no evidence or argument that he had ever taken an overdose 
of Darvon which might result in such findings.  The same 
physician reported that while Tylenol (acetaminophen) had 
been associated with renal damage, such damage was recorded 
in pharmacological literature as requiring quantities greater 
than one kilogram over three years or 1 to 15 kilograms over 
a 3 to 25-year period.  As one of the most widely used drugs 
in the world, he reported that the incidence of chronic renal 
failure due to its use was remarkably small.  The clinical 
records on file do not demonstrate that VA prescribed the 
veteran any significant amounts of Tylenol in treatment for 
any purpose and this fact was corroborated in the most recent 
report provided by a VA chief renal medical officer, Dr. 
Adrogue, in March 2000.  Moreover, Dr. Dolson, in the January 
1993 medical report, specifically stated the August 1991 
opinion of Dr. Brooks was "in error."  While Dr. Adrogue 
noted that the veteran had more recently been provided 
Ibuprofen by VA, that prescription had only been made in the 
last few years, many years after the initial onset of ESRD.  

Finally, despite the veteran's vehement assertions to the 
contrary, there is simply no evidence on file that VA ever 
prescribed APC for the veteran following service.  While the 
veteran has argued that records of his earlier treatment at 
the Cleveland VA Medical Center were missing from his claims 
folder, all known records of the veteran's treatment at that 
facility from 1965 through 1969 and again from 1986 through 
1987 are on file and none of those records document that he 
was provided APC by VA.  While the veteran has also argued 
that such records have been expunged or deleted from his 
claims folder, there is simply no evidence to support such a 
self-serving statement.  The Board finds no evidence that 
shows that the veteran's claims folder has been tampered 
with.  There is a presumption of regularity that public 
officers properly discharge their official duties, and there 
is no "clear evidence to the contrary" in this case that 
shows otherwise.

For the veteran's 1151 claim to prevail, the evidence must 
demonstrate (at least to a degree of equipoise) that he has 
additional disability as a result of VA medical care.  While 
the veteran submitted certain medical journal information 
with respect to pharmacology and adverse reactions noted to 
occur from certain drugs, none of the information submitted 
in this matter is highly probative with respect to the 
veteran's individual case.  The only direct clinical evidence 
in support of this claim is the private medical statement of 
Dr. Brooks in August 1991 and that statement is entirely 
outweighed by evidence to the contrary.  While Dr. Brooks 
implied that the veteran's ESRD was caused by long-term use 
of codeine and Darvon (which was prescribed by VA), contrary 
medical opinions and pharmacological literature relied upon 
in those opinions revealed that neither codeine nor Darvon 
were associated with kidney failure (other than in a massive 
dose of Darvon).  

A preponderance of the evidence is against a finding that the 
veteran's ESRD was caused or aggravated by prescription of 
medication by VA in accord with 38 U.S.C.A. § 1151.  As noted 
above, the clear preponderance of the objective and competent 
clinical evidence on file demonstrates that the form of the 
veteran's kidney disease is not consistent with disease 
resulting from use or abuse of any form of analgesic 
medication and, in the alternative, shows that the veteran's 
kidney disease arose directly as a result of a relatively 
common presentation of essential or primary hypertension 
which preexisted the veteran's kidney failure.


ORDER

The application to reopen a claim for service connection for 
end-stage renal disease secondary to medication prescribed 
for a service-connected disability is denied.  

Entitlement to VA compensation for end-stage renal disease 
under the provisions of 38 U.S.C.A. § 1151 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

